Exhibit 10.16

12, 13, 16, 17, 19, 20, 23, 24, 25, 26, 27, 28, 29, 33, 35, 36, 38, 42, 51, 172,
173, 174, 175, 176, 177, 178, 179,181, 182, 184, 185, 186, 187, 188, 189, 190,
191, 192, 193, 194, 195, 196, 197, 198, 199, 202, 267, 268, 269, 270, 271, 272,
273, 278, 279, 280, 281, 282, 283, 284, 285, 286, 287, 433, 434, 435, 488, 527,
528, 529, 530, 552, 553, 555, 556, 557, 576, 577, 578, 623, 683, 684, 685, 686,
687, 688, 689, 757, 785, 786, 787, 789, 790, 791, 838, 839, 861, 897, 1049,
1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1110, 1111, 1112,1113, 1114,
1115, 1120, 1210, 1227, 1227A, 1228, 1228A, 1198, 1211, 1212, 1127, 1147, 1151,
1362, 1191, 1191A

AGREEMENT

PIZZA HUT, INC. (“PHI”) and NPC INTERNATIONAL, INC. (“Operator”) enter into this
Agreement (this “Agreement”), which shall be effective on the date executed by
PHI (the “Effective Date”).

WHEREAS, PHI and Operator are parties to one or more Pizza Hut, Inc. Franchise
Agreements (each a “Pizza Hut Franchise Agreement”) each of which, as
applicable, is denominated a “Territory Franchise Agreement” and grants to
Operator the right to develop, open and operate Pizza Hut System Restaurants
within a specifically denominated “Territory” (a “Territory Franchise
Agreement”); or, in the alternative, is denominated a “Location Franchise
Agreement” and grants to Operator the right to operate one or more Pizza Hut
System Restaurants at one or more specified Locations (a “Location Franchise
Agreement”); or, in the further alternative, is another form of Franchise
Agreement (“Other Form of Franchise Agreement”) bearing no such denomination but
affording franchise rights with respect to Pizza Hut restaurants;

WHEREAS, PHI and Operator are also parties to that certain WingStreet Addendum
to Pizza Hut Franchise Agreement (the “WS Addendum”), pursuant to which Operator
was granted the right to open and operate WingStreet outlets as co-branded
outlets within Operator’s Pizza Hut System Restaurants in accordance with the
terms and conditions of said WS Addendum; and

WHEREAS, PHI and Operator agree that, going forward, the WingStreet concept will
be considered a Pizza Hut product line or menu extension and will be governed by
the terms of Operator’s Pizza Hut Franchise Agreement(s), except as otherwise
provided herein, and that except as provided herein, the WS Addendum should be
terminated and of no Further force or effect.

NOW, THEREFORE, the parties agree as follows:

 

  1. Upon the Effective Date, WingStreet will be deemed a Pizza Hut product line
or menu extension and will be subject to all of the terms and conditions of
Operator’s Pizza Hut Franchise Agreement(s), except as otherwise provided
herein.

 

  2. Upon the Effective Date, the WS Addendum shall be deemed terminated and of
no further force or effect and the parties hereby mutually release one another
from any and all rights and obligations that might have existed under the WS
Addendum prior to the Effective Date except for accrued existing Monthly Service
Fee and advertising contribution obligations.

 

  3.

Notwithstanding the foregoing, the parties agree that, until the beginning date
of the first national advertising window for the WingStreet concept, the 4.25%
advertising contribution provided for in the Pizza Hut Franchise Agreements
attributable to “WingStreet Gross Sales,” as defined below, shall be allocated
as follows: .25% shall be contributed to the national Advertising Committee to
be expended on WingStreet advertising production, .25% shall be contributed to
the national Advertising Committee to be expended on Pizza Hut advertising, with
the balance of 3.75% retained by Operator for local WingStreet marketing, for
use either through or outside any local advertising cooperative, at Operator’s
choice.



--------------------------------------------------------------------------------

 

“WingStreet Gross Sales” means revenues received or receivable in connection
with Operator’s sale of any product which is: (i) prepared in a Pizza Hut System
Restaurant with WingStreet; (ii) features a fried food item (by way of example
only, a WingStreet salad which features a WingStreet food item prepared in a
fryer as a top dressing); and, (iii) is not pizza, pasta or any other Italian
food item.

 

  4. Upon WingStreet beginning national advertising, as described above, the
4.25% advertising contribution provided for in the Pizza Hut Franchise
Agreements attributable to WingStreet Gross Sales shall be treated the same as
all other Gross Sales under the Pizza Hut Franchise Agreements.

 

  5. PHI agrees that on and after the Effective Date, the addition of
“WingStreet Lite,” in accordance with PHI’s specifications, shall constitute an
approved “Re-image” under Operator’s Pizza Hut, Inc. Franchise Agreement(s).

 

  6. If Operator is a party to a 2003 Pizza Hut, Inc. Franchise Agreement, PHI
agrees that the Re-image schedule and the new logo and signage requirements
thereunder shall be extended by one year, from September 30, 2008, to
September 30, 2009. If Operator is a party to another form of Pizza Hut
Franchise Agreement with scheduled Re-image obligations, such schedule likewise
will be extended for one year.

 

  7. PHI agrees that the Monthly Service Fee rate at any Delivery/Carryout
System Restaurant (“Delco”) to which Operator adds WingStreet in accordance with
PHI’s specifications, shall not exceed 6.25% of Gross Sales; provided, however,
that if applicable law prohibits Operator from paying PHI a percentage of
Operator’s revenues from the sale of alcoholic beverages from such Delco, the
Monthly Service Fee rate will not exceed 6.75% of Gross Sales (excluding from
those Gross Sales all revenue from the sale of alcoholic beverages).

 

  8. The parties agree that, as necessary to make its terms effective, this
Agreement may be considered an amendment to Operator’s Pizza Hut Franchise
Agreement(s).

 

PIZZA HUT, INC.   NPC INTERNATIONAL, INC. “PHI”   “Operator” By:  

LOGO [g65011john_pg2.jpg]

  By:  

LOGO [g65011james_pg2.jpg]

  John J. Murphy, Vice President – Law     James K. Schwartz, President Date:  
December 25, 2007   Date:   11-1-07



--------------------------------------------------------------------------------

#434, 435, 1049, 1227, 1227A, 1228, 1228A, 1198, 1211, 1212

AMENDMENT TO FRANCHISE AGREEMENT

This Amendment to Franchise Agreement (this “Amendment”) is made this 29th day
of June, 2007, by and between PIZZA HUT, INC., a California corporation (“PHI”)
and NPC INTERNATIONAL, INC. (“Franchisee”), and is effective from and after
August 7, 2007 (the “Effective Date”).

WHEREAS, PHI and Franchisee are parties to Pizza Hut, Inc. Location Franchise
Agreement(s) #434, 435, 1049, 1227, 1227A, 1228, 1228A, 1198, 1211, 1212, which
grants Franchisee the right to operate one or more Pizza Hut System Restaurants
at one or more specified Locations (a “Location Franchise Agreement”);

WHEREAS, PHI and Franchisee executed a WingStreet Addendum to Pizza Hut, Inc.
Franchise Agreement that granted Franchisee the right to develop and operate a
WingStreet Co-Brand Outlet within some or all of the Pizza Hut System
Restaurants that Franchisee operates under the Location Franchise Agreement; and

WHEREAS, PHI and Franchisee wish to modify certain of their respective rights
and obligations under the Location Franchise Agreement.

NOW, therefore, the parties agree as follows:

1. All capitalized terms used in this Amendment will have the meaning ascribed
to them in the Location Franchise Agreement.

2. Notwithstanding Section 9.2 of the Location Franchise Agreement, from and
after the Effective Date, the Monthly Service Fee rate at any Delivery/Carryout
System Restaurant (“Delco”) to which Franchisee adds the WingStreet concept in
accordance with PHI’s standards and processes (a “PH/WS Delco”), will not exceed
6.25% of Gross Sales from the PH/WS Delco; provided, however, that if applicable
law prohibits Franchisee from paying PHI a percentage of Franchisee’s revenues
from the sale of alcoholic beverages, and if Franchisee sells alcoholic
beverages from the PH/WS Delco, Franchisee will pay PHI monthly an amount equal
to 6.75% of Franchisee’s Gross Sales (excluding from those Gross Sales, however,
all revenues from the sale of alcoholic beverages) from the PH/WS Delco in the
affected jurisdiction for the prior month.

3. Other than as amended herein, all of the provisions of the Franchise
Agreement remain in effect.

4. Franchisee acknowledges that, through the date of this Amendment, PHI has
fully and satisfactorily performed all of its obligations pursuant to the
Franchise Agreement. Franchisee releases and discharges PHI and its affiliates
from any and all claims, whether presently known or unknown, that Franchisee may
have arising prior to the date hereof, relating to the Franchise Agreement.

 

PIZZA HUT, INC.   NPC INTERNATIONAL, INC. “PHI”   “Franchisee” By:  

LOGO [g65011john_pg3.jpg]

  By:  

LOGO [g65011james_pg3.jpg]

  John J. Murphy, Vice President – Law     James K. Schwartz, President



--------------------------------------------------------------------------------

#1362

AMENDMENT TO FRANCHISE AGREEMENT

This Amendment to Franchise Agreement (this “Amendment”) is made this 29th day
of June, 2007, by and between PIZZA HUT, INC., a California corporation (“PHI”)
and NPC INTERNATIONAL, INC. (“Franchisee”), and is effective from and after
August 7, 2007 (the “Effective Date”).

WHEREAS, PHI and Franchisee are parties to Pizza Hut, Inc. Location Franchise
Agreement(s) #1362, which grants Franchisee the right to operate one or more
Pizza Hut System Restaurants at one or more specified Locations (a “Location
Franchise Agreement”);

WHEREAS, PHI and Franchisee executed a WingStreet Addendum to Pizza Hut, Inc.
Franchise Agreement that granted Franchisee the right to develop and operate a
WingStreet Co-Brand Outlet within some or all of the Pizza Hut System
Restaurants that Franchisee operates under the Location Franchise Agreement; and

WHEREAS, PHI and Franchisee wish to modify certain of their respective rights
and obligations under the Location Franchise Agreement.

NOW, therefore, the parties agree as follows:

1. All capitalized terms used in this Amendment will have the meaning ascribed
to them in the Location Franchise Agreement.

2. Notwithstanding Section 9.2 of the Location Franchise Agreement, from and
after the Effective Date, the Monthly Service Fee rate at any Delivery/Carryout
System Restaurant (“Delco”) to which Franchisee adds the WingStreet concept in
accordance with PHI’s standards and processes (a “PH/WS Delco”), will not exceed
6.25% of Gross Sales from the PH/WS Delco; provided, however, that if applicable
law prohibits Franchisee from paying PHI a percentage of Franchisee’s revenues
from the sale of alcoholic beverages, and if Franchisee sells alcoholic
beverages from the PH/WS Delco, Franchisee will pay PHI monthly an amount equal
to 6.75% of Franchisee’s Gross Sales (excluding from those Gross Sales, however,
all revenues from the sale of alcoholic beverages) from the PH/WS Delco in the
affected jurisdiction for the prior month.

3. Other than as amended herein, all of the provisions of the Franchise
Agreement remain in effect.

4. Franchisee acknowledges that, through the date of this Amendment, PHI has
fully and satisfactorily performed all of its obligations pursuant to the
Franchise Agreement. Franchisee releases and discharges PHI and its affiliates
from any and all claims, whether presently known or unknown, that Franchisee may
have arising prior to the date hereof, relating to the Franchise Agreement.

 

PIZZA HUT, INC.   NPC INTERNATIONAL, INC. “PHI”   “Franchisee” By:  

LOGO [g65011john_pg4.jpg]

  By:  

LOGO [g65011james_pg4.jpg]

  John J. Murphy, Vice President – Law     James K. Schwartz, President